 In the Matter ofCART,S. SHIELDS AND SEBOUGH S. SHZELDS,PARTNERs,DOING BUSINESS AS SHIELDS ENGINEERING&MFG.Co.,'andVaaroxREBERSAS,AN INDIVIDUALCaseNo. 8-CA-82.-DecidedJuly 14,1949DECISIONANDORDEROn February 9,1949, Trial Examiner Robert L. Piper issued his In--termediate Report in the above-entitled proceeding, finding that the-Respondents had engaged in certain unfair labor practices and recom-mending that they. cease and desist therefrom, as set forth in the copyof the Intermediate Report attached hereto.The Trial Examiner also-found that the Respondent had not engaged in certain other unfairlabor practices alleged in the complaint, and recommended dismissalof these allegations.Thereafter, the General Counsel filed exceptions,to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, as amended,the Board has delegated its powers in connection with this case to a.three-member panel [Chairman Herzog and Members Houston andMurdock].The Board has reviewed the rulings of the Trial Examiner made at.the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and brief, and the entire record in the-case, and hereby adopts the findings and conclusions of the TrialExaminer with the following modifications :1.The Trial Examiner found, as set forth in the Intermediate Re-port, that the Respondents violated Section 8 (a) (1) of the Act.We-agree.However, in so concluding, we rely only on the following acts :(1) Carl Shields' threats in the presence of employee John Lindic andother employees to discharge employees for union membership and1 At the outset of the hearing, a motion by the General Counsel was granted amendingthe caption of thepleadings and the complaint in the above respect.Respondents hadrbeenerroneously designated therein as Shields Engineering & Mfg. Co., a corporation.85 N. L. R. B., No. 81.168 SHIELDS ENGINEERING& MFG. CO.169activities; (2) Sebough Shields' interrogation of Gruden and Schnei-der, applicants for employment, as to their union membership andactivities, his orders to them not to have anything to do with the Unionand his interrogation of Schneider as to whether he had been ap-proached by the Union, and if so, by whom; and (3) Carl Shields'threats to close the plant, if necessary, to get rid of the Union.We donot rely in any degree upon the course of conduct theory 2 mentionedby the Trial Examiner.2.We agree further with the Trial Examiner that the Respondentsdid not violate the Act by refusing to reemploy Victor Rebersak afterhis illness.However, unlike the Trial Examiner, we do not consideras a factor in reaching this conclusion the failure of the General Coun-sel to produce Rebersak's physician to testify concerning Rebersak'sphysical condition.That testimony would not have been relevant,inasmuch as the issue herein was not what Rebersak's condition wasin fact, but what he told Carl Shields it was. On this issue we find, asdid the Trial Examiner, that Rebersak asked for light work and thatsuch work was not available.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent Carl S. Shields,and Sebough S. Shields, partners, doing business as Shields Engineer-ing & Mfg. Co., Cleveland, Ohio, their agents, successors, and assigns,.shall :1.Cease and desist from :(a)Threatening their employees with discharge because of theirunion membership or activities;(b)Questioning their employees and applicants for employmentabout their union membership or activities ;(c)Ordering their employees not to join the Union;(d)Threatening to get rid of the Union or close the plant; and(e) In any other manner interfering with, or restraining, or co-ercing their employees in the exercise of the right, as guaranteed inSection 7 of the Act, to self-organization, to form labor organizations,to join or assist Mechanics Educational Society of America, or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection,2Matterof TheBailey Company,75 N. L.R. B. 941. 170DECISIONSOF NATIONALLABOR RELATIONS BOARDand to refrain from any and all of such activities,except to the extentthat such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment as authorized inSection 8(a) (3) of the Act.2.Take the following affirmative action which, it is found, willeffectuate the policiesof the Act :(a)Post at their plant in Cleveland, Ohio, copies of the notice at-tached hereto, marked Appendix A. Copies of said notice, to be fur-nished by the Regional Director for the Eighth Region, to be posted byRespondents immediately and maintained by them for sixty(60) con-secutive days thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by Respondents to insure that said notices are notaltered, defaced,or covered by any other material ;(b)Notify the Regional Director for the Eighth Region in writing,within ten (10) days from the date of this Order, what steps Respond-ents have taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint,insofar as it allegesthat the Respondents told their employees that they would receive nowage increases if they joined the Union,and discharged and failed toreinstate Victor Rebersak because of his union or concerted activities,be, and it herebyis,dismissed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE WILL NOT threaten our employees with discharge because oftheir union membership or activities,question our employees andapplicants for employment about their union membership or activ-ities, order our employees not to join the Union,or threaten to getrid of the Union or close the plant.WE WILL NoT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form labor organizations,to join or assist MECnANICSEDUCATIONAL SOCIETY OF AMERICA, or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or torefrain from any or all of such activities,except to the extent that SHIELDS ENGINEERING & MFG. CO.171such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment as authorizedin Section 8 (a) (3) of the National Labor Relations Act.All our employees are free to become or remain members of theabove-named union, or any other labor organization.CARLSHIELDSandSEBOUGTI S. SHIELDS,Partners, d/b/a,SHIELDS ENGINEERING & MFG. CO.,Employer.By ------------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof,.and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTANDRECOMMENDED ORDERMessrs. Harry L. BrowneandMorris A. Solomon,for the General Counsel.Mr. Alenam,der S. Brien,for the Respondent.STATEMENT OF TILE CASEUpon a charge filed on July 2S, 1948, by Victor Rebersak, an individual, theGeneral Counsel of the National Labor Relations Board (hereinafter called theBoard), by the Regional Director for the Eighth Region, (Cleveland, Ohio),issued a complaint dated November 15, 1948, against Carl S. Shields and SeboughS. Shields, Partners, d/b/a Shields Engineering & Mfg. Co.,' (hereinafter calledRespondents), alleging that Respondents had engaged and were engaging inunfair labor practices affecting commerce within the meaning of Sections 8 (a)(1) and (3), and 2 (6) and (7) of the National Labor Relations Act, as amended(hereinafter called the Act), 61 Stat. 136, 29 U. S. C. Supp. I, Secs. 141,et seq.Copies of the charge, the complaint, and a notice of hearing were duly servedupon Respondents.With respect to the unfair labor practices, the complaint alleged in substancethat Respondents: (1) from on or about November 1, 1947, to the date of theissuance of the complaint, ordered their employees to remain out of MechanicsEducational Society of America (hereinafter called the Union), threatened todischarge their employees because of their Union membership and activities,announced they would get rid of the Union, questioned their employees abouttheir Union membership and activities, threatened to close down the plant ratherthan deal with the Union, and told their employees they would receive no wageincreases if they joined the Union ; (2) discharged Victor Rebersak, their em-ployee, on or about July 12, 1948, and have since failed and refused to reinstatesaid Rebersak, because of his membership in and activities on behalf of theUnion and other concerted activities; and (3) by.the foregoing conduct engaged'See footnote 1 of Decisionand Order. :172DECISIONSOF NATIONAL LABORRELATIONS BOARDin unfair labor practices within the meaning of Section 8(a) (1) and (3) ofthe Act.Respondents'answer admitted certain allegations of the complaint withrespect to the nature of its business but denied the alleged unfair labor practices.Pursuant to notice a hearing was held inCleveland,Ohio, on December 13:and 14,1948, before the undersigned,Robert L. Piper, the Trial Examiner dulydesignated by the Chief Trial Examiner.The General Counsel and Respondents-were represented by counsel and participated in the hearing.Full opportunityto be heard,to examine and cross-examine witnesses and to introduce evidencebearing upon the issues was afforded all parties.A motion made at the close,of the hearing by the General Counsel to conform the pleadings to the proof with.respect to minor variances was granted.Oral argument was heard from counsel for both parties.The General Counsel-waived the filing of a brief.Respondents'counsel requested and received timeto file a brief.This brief was received and has been considered.Upon the entire record in the case, andfrommy observation of the witnesses,make the following :FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTSRespondents are a partnership, doing business as Shields Engineering & Mfg.'Co., at Cleveland, Ohio, where they are engaged in the manufacture, sale, and-distribution of dry cleaning machinery and related products.During the course of their business operations, Respondents annually pur-,chase more than 25 percent or in excess of $120.000 of their raw materials outside-the State of Ohio, which are shipped to their plant in Cleveland, and annually:sell and deliver more than 50 percent, or in excess of $180,000 of their finishedproducts outside the State of Ohio.Respondents admit, and I find, that they areengaged in commerce within the meaning of the Act.U. THE ORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership employees ofRespondents.III.THE UNFAIR LABOR PRACTICESA. Factual backgroundFor a number of years Respondents, Carl and Sebough Shields, operated. asmall machine shop in Cleveland, Ohio, as a partnership doing business as ShieldsEngineering & Mfg. Co.They were engaged in manufacturing special machinery.and handling contract jobs for larger manufacturers.During 1947 and 1948,the shop personnel varied slightly from 25 to 30 employees, being more or lessconstant.The partners are brothers.Carl managed the business and Sebough.acted as shop superintendent.Victor Rebersak was employed by Respondents for about 7 years, beginning in:1941.Pursuant to a mutual understanding, he frequently left his employmentto pursue his private and business interests.Upon returning, he was alwaysrehired if a job was available.He was an experienced machinist and did sheetmetal work for Respondents during 1947 and 1948. SHIELDS ENGINEERING & MFG. CO.173Sometime in the late summer of 1947, Rebersak became involved in an alterca-tion with a fellow employee whose work Rebersak had criticized. This alterca-tion was sufficiently loud to command the attention of most of the employeesin the vicinity.George Rancont, the employee criticized by Rebersak, was soincensedthat he resigned.Rebersak had told him that he was "the dumbest guythat ever worked and knew nothing."Rancont was a welder and pursuant to hisforeman's orders performed certain welding operations on Respondents' productson which Rebersak also was working. Rebersak had no authority over Rancont.The altercation was smoothed over, Rancont withdrew his resignation, andoperations were continuedas usual.Rebersak admitted all of this and furtheradmitted that Carl Shields rebuked him for this outburst, and warned him thathe would be fired if he did it again.,On November 6, 1947, a majority of the shop employees, including Rebersak,attended a meeting at a Union hall and joined the Union. There had been littleor no previous organizational activity among Respondents' employees.At thismeeting, employees Russ and Maxwell were elected stewards. Either at thismeeting,or shortly thereafter, an agreement was entered into to strike if anyUnion members should be discharged.This agreement appears to have beenunqualified with respect to whateverreasonsmight existfor a discharge.At the time of this meeting CarlShields wasout of town.He returned to hisoffice on the afternoon of November 11th.He was advisedby some of his em-ployees that Rebersak had been causing trouble in the plant by arguing withboth the office help and the shop.help.He decided to fireRebersak at once and.advised his nephew, Nubar Abdalian, an employee but not a supervisor, to conveythis information to Rebersak, which was done.' There is no evidence in therecord to indicate that Carl Shields knew that Rebersak had joined the Union,:and I findthat he did not so know. Thereis somedispute as to whether Shieldsthen knew of the existence of the Union in the plant. Two of the employees testi-fied that he had questioned them about the Union the day Rebersak was fired.The General Counsel offered in evidence a letter prepared by a Union organizerrequesting recognition of the Union by Respondents.This letterwas datedNovember 8, 1947, but was not the original or a carbon copy.Respondents ad-mitted receiving a lettersome timeafter November 12. Under all of the circum-stances,I believe, and find, Respondents did not receive the letter before then.-Carl Shields said he knew nothing of the existence of the Union at the time ofRebersak's discharge.This was inferentially corroborated by a witness calledby the General Counsel.. Peter Oberson, a foreman, testified that a few daysafter Rebersak's discharge, Carl Shields criticized him for not knowing andadvising Respondents that there was a Union in the plant, and that asa resulthe resigned' Shields frankly admitted that from the day after his return heknew both of the existence of the Union in the plant and Rebersak's membershiptherein.From all of the testimony, I find Carl Shields' statement to be credible,2The charge was filed July26, 1948, and servedJuly29, 1948.Although the complaintalleged unfair labor practices from on or about November1, 1947,to the date of issuance,the General Counsel concededthat allactions of Respondent occurringbefore January29, 1948, were barred as evidence of unfair labor practices by the provisions of Section10 (b) ofthe Act, andwere introduced in evidence only for the purpose of backgroundand to show Respondents'course of conduct, in order to assist in evaluating subsequentevents.ApparentlyOberson returned.He was employed by Respondents at the time of thehearing. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDand find that he did not know of the existence of the Union until the day follow-ing Rebersak's discharge.Rebersak, upon notification of his discharge, told his fellow Union membersabout it.They, after consultation with their Union organizer, decided to strikein accordance with their previous agreement.Rebersak said he was neverinformed and never asked why he was fired. The next morning the men formeda picket line and the plant did not open. The strike lasted for 8 days.During.this period, Carl Shields had several meetings in his office with the striking em-ployees.Rebersak did not attend. Shields made several statements at thesemeetings in opposition to the Union.He said the Union was ruining the shop andhe would close up before he gave in. He also said that if the men wanted a unionthey could have had one without calling in outside organizers.He questionedthe legality of the strike under the Act, but was informed that it was legal.Heasked the men at the first meeting why they were striking, and was informedAt was because he had fired Rebersak. It was admitted that he said at thismeeting he had fired Rebersak because of his quarreling with other employees.During the period of the strike, negotiations were entered into betweenRespondents and national officers of the Union.Within a few days a contractwas executed and the strike settled.The written contract, which is in evidence,..providedinter aliafor the return to work of all employees, including Rebersak,a raise in wages, the negotiation of a more complete agreement within 6 weeks,and the recognition of the Union as the bargaining agent.All of the employeesreturned to work and operations were resumed.Shortly after the strike, Maxwell, one of the stewards, was transferred toanother position.On pay day he discovered his pay was 10 cents an hour less.than it had been.The national president of the Union visited the plant anddiscussed this matter with Respondents' office manager and the full amountof pay was restored, including the period transpired.Apparently Respondentswere never personally contacted concerning this matter.Sometime just before Christmas, 1947, at a Christmas party for Respondents'the fellows to reorganize the plant."This was not denied by Respondents.0B. Interference, restraint, and coercionAll of the events discussed above occurred prior to January 29, 1948, and it isunnecessary to determine whether they, or any of them, constituted unfairlabor practices under the Act.4During February of 1948, Charles R. Lampe, one of Respondents' employeesand a member of the Union, attended a wedding party given by Nubar Abdalian_At this party, Carl Shields told Lampe that he (Shields) knew who was in theUnion and that "he was going to make it tough for them." This was not denied'by Respondents.Lampe further testified that after this party Respondents tooksome of his privileges away from him.However, on cross-examination, Lampeadmitted the only "privilege" taken away was not permitting him to havevisitors and talk to them while working at his machine. Lampe further said'that subsequently when he resigned voluntarily, Carl-Shields was much con-cerned about his leaving and asked him why he was quitting. Respondents4See footnote3, supra. SHIELDS ENGINEERING& MFG. CO.175testified, and it was not- disputed, that a rule against talking in the plant wasin effect.InMay 1948, John Lindic, another employee and member of the Union,was told by Carl Shields in the presence of several other employees at a social.gathering that he remembered the fellows who had been picketing and that hewould eventually get rid of them.This was not denied by Carl Shields. I findthat Respondents threatened to discharge employees for union membership andactivities, but find that no privileges were taken away from any of the employeesbecause of such membership or activities.During the spring months of 1948, Respondent hired two new employees, Grudenand Schneider. Sebough Shields questioned both of them about their union.affiliations, and told them to have nothing to do with the Union. Subsequently,Sebough Shields asked Schneider if any members of the Union had approachedhim, and when informed that they, had, wanted to know their names. Schneiderrefused to divulge this information.Respondents did not deny these incidents.I conclude, and find, that Respondents questioned their employees and applicantsfor employment about their union membership and activities, and ordered themnot to join the Union.In May of 1948, Russ, one of the Union stewards, got into an argument abouthis work with Sebough Shields and was summoned to Carl Shields' office. CarlShields told Russ that sooner or later Respondents would get rid of the Union,and if necessary, could close the shop to do so.This was not denied by Respond-ents.Accordingly, I find that Respondents did threaten to get rid of the Unionand to close the plant if necessary to do so.By the above course of conduct, including threatening discharge for Unionmembership and activities, questioning employees and applicants for employ-ment about their union membership and activities, ordering employees not tojoin the Union, and threatening to get rid of the Union and close the plant,Respondents have interfered with, restrained, and coreced their employees inthe exercise of the rights guaranteed in Section 7 of the Act.I find no substantial, reliable, or probative evidence in support of the allega-tion of the complaint that Respondents told their employees that they wouldreceive no wage increases if they joined the Union.During the course of Respondents' case, counsel for Respondents offered inevidence 28 affidavits signed by their employees. It was indicated by counselthat the affidavits were offered in lieu of calling the 28 employees to testify.The General Counsel raised no objection to the affidavits and they were receivedin evidence. In essence, they were statements by the employees who signedthem that they had never been threatened or intimidated by Respondents withdischarge for joining a union.`Respondents and their supervisors distributedthem with the request to the employees to read and then sign if they cared to.One of the Respondents' legal representatives suggested the idea of securingsuch affidavits.Under the well-established rule that evidence of such character5 The actual wording of the affidavits, prepared on letterheads of Respondent, was asfollows :"The Shields Engineering&Mfg. Company has been charged by the National LaborRelations Board with a violation of the Taft-Hartley Law;namely threatening ouremployees with discharge if they join a union.I,the undersigned employee, who have worked for Shields Engineering & Mfg.Company over a long period of time have never been threatened or intimated by Mr.Carl S. Shields or his partner that I would be discharged if I joined a union." (Jurat.) 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDand obtained in such manner has little, if any, probative value,' I would notnormally accord it extended discussion.However, the General Counsel has.urged a finding that the obtaining of the affidavits by Respondents in and of it-self constituted an unfair labor practice under the Act. I do not agree with this-contention.Under all of the circumstances, I do not believe that any impropermotivation can be imputed to Respondents, nor that such action interfered with,.restrained, or coerced their employees. I believe that Respondents were honestlyattempting to prepare their defense to the pending hearing of the alleged unfairlabor practices.Such preparation has been held not to constitute an unfairlabor practice.'Accordingly, I find that the securing of the affidavits by Re-spondents did not interfere with, restrain, or coerce their employees in the exer--cise of the rights guaranteed in Section 7 of the Act.0. The alleged discriminatory discharge of RebersakA considerable portion of the hearing was devoted to the litigation of Rebersak's,recordwith respect to excessive absenteeism and altercations with fellow em-ployees.On the part of the General Counsel, this was apparently in anticipation.of expected or possible defenses.Counsel for Respondents at one point statedin the record that Rebersak's excessive absenses were being relied upon as a.cause for discharge.However, when Carl Shields subsequently testified, he saidthat Rebersak's absences and altercations with other employees had long sincebeen forgotten and bad nothing whatever to do with Respondents' alleged dis-charge of Rebersak. For this reason, it becomes immaterial to resolve the issueson these points.In January of 1948, Rebersak was appointed as a third steward to represent the-Union members in Respondents' plant. The undisputed testimony of several wit-nessesrevealed that relations between Respondents and the Union were moreor less harmonious during the months following the strike.The different stew-ards took up grievances with the management which were apparently in all cases.satisfactorily settled.Rebersak testified he personally negotiated some of thesegrievances with Sebough Shields. The record does not reveal the specific natureof the grievances.Sometime in March 1948, Rebersak cut a finger while working.He went up-stairs inthe plant to get first-aid and to pick up a drill he needed in his work.Robert Abdalian, one of Respondents' supervisors, bandaged the fingerand gaveRebersak the drill.According to Rebersak, when he returned to his bench, CarlShields was there and asked him where he had been. Rebersak said he had been.upstairsto get a drill. Shields vigorously criticized him for loafing and fired him.Shields testified that someone else, either his brother or one of the supervisors,,fired Rebersak.One of the General Counsel's witnesses, the national vice presi-dent of the Union, corroborated this.No finding thereon is made because theissue is notmaterial.Rebersak did not explain why he failed to tell Carl Shieldsthat he had hurt his finger and was having it fixed. It was undisputed thatRespondents' stated reason for discharging Rebersak was his loafing. In my9Matter ofClinton Cotton Mills,1 N. L. R. B.97, 112-114;Matter of Eagle & PhenixMills,11 N.L. R. B. 361, 370-371;Matter of Sartorius&Co.,Inc.,40 N. L. R. B. 107.'Matter of N. & W. Overall Company, Inc.,51 N.L. R. B. 1016, 1022. SHIELDS ENGINEERING & MFG. CO.177'opinion,there is nothing in the record to indicate any other reason motivated Re-spondents, and I find there was not aA few minutes before this discharge of Rebersak, Dominic Ciolli, a national-representative of the Union, and Emil Petitte, national vice president, had entered-the plant to deliver or discuss a tentative contract between the Union andRespondents.Rebersak immediately advised them that he had been fired again.They met Carl Shields in the plant and told him that he could not fire Rebersak:because he was a steward and one of the key men in the Union, and that theywould call another strike if the discharge was not rescinded.Whereupon,.Shields said that Rebersak could go back to work, which he did. Shields, Ciolli,and Petitte continued their conversation.According to Ciolli and Petitto, Shieldsasked Ciolli how much it would be worth to him to let Respondents discharge-Rebersak, and, a few minutes later, offered Petitto a job as superintendent of-the plant.Respondents categorically denied this.Carl Shields had never metor seen Petitto before that day.Under all of the circumstances, I find it incred-ible that Shields, a manufacturer with some 35 years' experience, wduld offer a-.complete stranger a position as superintendent in charge of his plant. I also-do not find credible the statement that Shields asked Ciolli how much it wouldbe worth to let Respondents discharge Rebersak.Accordingly, I find that Re-spondents did not offer Petitto a position in the plant and did not ask Ciolli howmuch it would be worth to let them discharge Rebersak.No further disputes involving Rebersak appear to have occurred. Sometime in.late April or May, he hurt his back during the course of his work. Between May10 and May 24, he visited his doctor regularly and worked only part time each-day.On May 24, pursuant to his doctors orders, he entered the hospital.Hisinjury consisted of a fractured cartilage, or disk, in the spine.He remained inthe hospital until June 18.He was taken home in an ambulance and remained athome in bed for about 3 weeks. He returned to the hospital for further treat-ments, and on July 19, according to his statement, his doctor told him he couldreturn to work.He went to the plant that day and saw Carl Shields and asked for-a job.According to Rebersak, Shields told him there was no work available be-cause of a shortage of steel. Shields denied this. Shields testified that Rebersak-said his doctor's orders were that he should have light work, and could do noheavy lifting.Shields further said that he had no such work in the plant, butdid offer Rebersak a job as a welder. Rebersak denied this. Rebersak left the-plant and .did not return there to ask for his job again.About a week later, hemet Sebough Shields outside the plant and asked him about the job, and Seboughsaid he would talk to Carl about it. Rebersak made no further contact withRespondents.Rebersak was on the witness stand two separate times, the first during the-presentation of the General Counsel's case and the second on rebuttal after theconclusion of Respondents' defense.During the first appearance, he testified insubstance that his doctor had told him he could return to work. This apparentlywas subject to no qualifications.On cross-examination, he was asked severaltimes if he had not told Respondents that his doctor had said he must have lightwork.A careful examination of the record reveals that he did not.directly answerthis question, but evaded it by discussing other matters.However, when called.e The General Counsel did not urge a specific finding of any unfair labor practice in con-nection with this discharge,nor did he allege it in the complaint.However, the partiesfully litigated the issue and it is pertinent to an evaluation of Respondents' motivation in,the alleged discriminatory discharge. 178DECISIONSOF NATIONALLABOR RELATIONS BOARDto testify on rebuttal,Rebersak admitted that he had told Respondents that hecould not do the real heavy lifting,and that he had been doing it before.'On cross-examination Rebersak testified that while in the hospital he filed a claim forworkmen's disability compensation with the Industrial Commission of the Stateof Ohio.He admitted that when he asked for his job in July, he was not entirelyrecovered and could not lift anything real heavy.He further admitted that hereceived disability compensation from the State of Ohio because of his injuryfrom May 24 to October 24, 1948. On October 25,he started working in anotherplant.Two other witnesses for Respondents corroborated Carl Shields'testimonythat Rebersak had said he must havelightworkunder his doctor'sorders.Sebough Shields said that when Rebersak talked to him about coming backto work, Rebersak told him that he would like to have an easy job pursuant tohis doctor's orders.Sebough Shields told Rebersak that he would see what hecould do about it.Rebersak never contacted Sebough again with respect to ajob.With the exception of the reference to an easy job, this account of theconversation between them is almost identical with that given by Rebersak.Robert Abdalian,Respondents'assistant superintendent,testified that he talkedto Rebersak in the plant during October 1948, when Rebersak stopped in to pickup his too]box.Abdalion said that he asked Rebersak where he was going, towhich Rebersak replied,"Well, I havegot another job. It's lighter work.Youruncles haven't got any light work over here for me. The work I have been doingis too heavy,and I can't do it.You have to get me something where I have to sitdown."ConclusionsIn the final analysis, the determination of Rebersak's alleged discriminatorydischarge narrows down to the issue of whether Respondents refused to reinstatehim after his absence because of his union activities, or whether, as Respondentscontend, Rebersak did in fact ask for light work involving no heavy lifting. It isundisputed in the record that Respondents had available no light work and nowork which did not entail some heavy lifting.A number of factors are present which can be considered in resolving this issue.They may be summarized as follows : None of the incidents which have beenfound to be unfair labor practices by Respondents involved Rebersak. It hasbeen found that neither of the discharges preceding Rebersak's injury were mo-tivated by his union activities. In effect, Rebersak testified that he could notperform his former duties.While denying that he asked for light work, hefinally admitted that he told Respondents that he could not do heavy lifting, andadmitted that his job did require such lifting.Rebersak's injury consisted of afractured cartilage in the spine.Rebersak admitted having received disabilitycompensation from the State of Ohio for more than 2 months after lie had askedfor the return of his job. At various stages of the hearing, Respondents askedvarious witnesses about Rebersak's requesting light work.These inquiries,coupled with the nature of the injury, the time elapsed thereafter, the period of9Rebersak's actual testimony on this occasion was : "I didn't ask him for light or easywork.The only thing I told him this, that I can't do the real heavy lifting, where someof the jobs you need a helper to lift it, and I was doing that before that, before my sonstarted to work with me, and when my son got laid off, I was doing the job myself withouta helper, and that's the reason I think I got hurt." SHIELDS ENGINEERING & MFG. CO.179disability compensation, and Rebersak's admission that he told Respondents hecould not do heavy lifting, certainly served to put the General Counsel on noticethat an issue existed on this point. It is apparent that many, if not all, of these,questions turning on Rebersak's physical condition at the time he applied for re-instatement could have been resolved by the testimony of Rebersak's physician.No indication was given at the hearing that Rebersak's doctor was unavailable asa witness.The rule is well established that when a party produces such evidenceas it is in his power to produce, its probative effect is enhanced by the silenceof his opponent, and also where the party on whom the burden of evidence as toa particular fact has the evidence within his control and withholds it, the pre-sumption is that such evidence is against his interest and insistence.'0 It has fre-quently been held that even where an employer fails to produce its reasons fora discharge the burden remains upon the Board to prove that it was discrimina-tory."It follows with equal if not greater force when the employer does produceits reasons, as in this case.Under all of the circumstances, and upon consideration of the entire record, thepreponderance.of the credible evidence convinces me, and I so find, that Respond-ents did not discriminatorily refuse to reinstate Rebersak because of his unionmembership and activities, but, on the contrary, did not reemploy Rebersak be-cause of his request for lighter and different work, which Respondents wereunable to provide.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in Section III, above, occurring in con-nection with the operations of Respondent described in Section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.THE REMEDYSince it has been found that Respondents have engaged in certain unfair laborpractices, it will be recommended that they cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following :CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2 (5) of theAct.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, Respondents have engaged andare engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act."ON. L. R. B. v. Ohio Calcium Co.,133 F. 2d 721, 727 (C. A. 8, 1943).'IN. L. R. B. V. RemingtonRand, Inc.,94 F. 2d 862,872 (C.A.2) ; Montgomery Wardd Co.v.N. L. R. B.,107 F. 2d 555, 560 (C A.7) ; Matter of FirestoneTiredRubberCompany,67N. L. It. B.584, 585.857829-50-vol. 85-13 180DECISIONSOF NATIONALLABOR RELATIONS BOARD4.Respondents have not engaged in the unfair labor practice, as alleged in thecomplaint, of telling their employees they would receive no wage increases if theyJoined the Union.5.Respondents have not discharged or failed and refused to reinstate VictorRebersak because of his Union or concerted activities as alleged in the complaint.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law andupon the entire record in the case, it is recommended that Respondents, theirofficers, agents, successors, and assigns, shall:1.Cease and desist from :(a) threatening their employees with discharge because of their Union mem-bership or activities;(b) questioning their employees and applicants for employment about theirUnion membership or activities ;(c) ordering their employees not to join the Union;(d) threatening to get rid of the Union or close the plant; and(e) in any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right, as guaranteed in Section 7 of the Act, to self-organization, to form labor organizations, to join or assist the Union, or any otherlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, and to refrain from any and all ofsuch activities except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition of employmentas authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which, it is found, will effectuate thepolicies of the Act :(a) Post at their plant in Cleveland, Ohio, copies of the notice attached hereto,marked "Appendix A." Copies of said notice, to be furnished by the RegionalDirector for the Eighth Region, shall, after being signed by Respondents' repre-sentative, be posted by Respondents immediately and maintained by them forsixty (60) consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonablesteps shall betaken by Respondents to insure that said notices are not altered, defaced, orcovered by any other material;(b)Notify the Regional Director for the Eighth Region in writing, withintwenty (20) days from the date of the receipt of this Intermediate'Report, whatsteps Respondents have taken to comply herewith.It is further recommended that, unless on or before twenty (20) days fromthe receipt of this Intermediate Report Respondents notify said Regional Di-rector in writing that they will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring Respondents to takethe actions aforesaid.It is further recommended that the complaint be dismissed insofar as it al-leges that Respondents told their employees they'would receive no wage in-creases if they joined the Union, and that Respondents discharged or failed andrefused to reinstate. Victor Rebersak because of his Union or concertedactivities. SHIELDS ENGINEERING & MFG. CO.181As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, filewith the Board, Rochambeau Building, Washington 25, D. C., an original and sixcopies ofa statement in writing setting forth such exceptions to the IntermediateReport and Recommended Order or to any other part of the record or proceeding(including rulings upon all motions or objections) as he relies upon, togetherwith the original and six copies of a brief in support thereof; and any party may,within the same period, file an original and six copies of a brief in support ofthe Intermediate Report and Recommended Order. Immediately upon the filingof such statement of exceptions and/or brief, the party Sliug.the- same,.shallserve a copy thereof upon each of the other parties.Statements of exceptions andbriefs shall designate by precise citation the portions of the record relied uponand shall be legibly printed or mimeographed, and if mimeographed, shall bedouble spaced.Proof of service on the other parties of all papers filed with theBoard shallbe promptlymade as requiredby Section 203.85.As furtherprovided in Section 203.46, should any party desire permission to argue orallybefore the Board, request therefor must be made in writing to the Board withintten (10). days from the date of service of the order transferring the ease to theBoard.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 9th day of February 1949.ROBERTL, PIPER,Trial Em,aiainer.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRgiutions Act, we hereby notify our employees that:WE WILL NOT threaten our employees with discharge because of their unionmembership or activities, question our employees and applicants for em-ployment about their union membership or activities, order our employeesnot to join the Union, nor threaten to get rid of the Union or close the plant.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist MECHANICS EDUCATIONAL SOCIETY OF ALIER-ICA, or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection, or torefrain from any or all of such activities except to the extent that such,rightmay be affected by an agreement requiring membership in ai,labororganization as a condition of employment as authorized in Section 8 (a) (3). 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the National Labor RelationsAct.Allour employees are free to becomeor remain members of this Union,or any other labor organization.CARLSHIELDS and SEROUGH S. SHIELDS,Partners, d/b/aSHIELDS ENGINEERING&MFG. CO.,Employer.Dated ------------------By ------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any othermaterial.